24 F.3d 1464
306 U.S.App.D.C. 356
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellee,v.Clarence Earl BRYANT, Appellant.
No. 92-3206.
United States Court of Appeals, District of Columbia Circuit.
April 21, 1994.

Before:  MIKVA, Chief Judge, BUCKLEY and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
The petition for review was considered on the record from the United States District Court for the District of Columbia, on the briefs of counsel, and on oral argument.  The arguments have been accorded full consideration by the court and occasion no need for a published opinion.  See D.C.Cir.Rule 36(b).


2
Appellant challenges his conviction for possession of cocaine base with intent to distribute and the same offense within 1000 feet of a school.  An off-duty police officer witnessed a transaction in which appellant received from another individual a substance that appeared to the officer to be crack cocaine.  The officer saw appellant place the substance in his right front jacket pocket.  We find that these facts established probable cause to search that pocket for drugs.  We further find that the trial court did not abuse its discretion by instructing the jury that it must continue deliberations unless all of its members could return at 9 a.m. the following morning.  The jury informed the trial judge that it could return in the morning;  accordingly, the judge properly allowed the jurors to go home.  Finally, we believe the trial court acted properly when, after defense counsel made an erroneous statement tending to discredit Officer Picciano's testimony, the court brought the error to the jury's attention.  Accordingly, it is


3
ORDERED and ADJUDGED that the district court's judgment from which this appeal is taken be affirmed.


4
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41(a)(1).